Citation Nr: 1454748	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  05-03 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, other than anal incontinence, to include as secondary to service-connected anal incontinence and as a medically unexplained chronic multi-symptom illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 2003 to November 2003.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for incontinence and diverticulosis, claimed as intestinal problems.  Although the Veteran initially appealed the denial of both claims, he withdrew his appeal as to diverticulosis in an August 2005 statement, prior to the claims being certified to the Board.  See 38 C.F.R. § 20.204 (2014).

In August 2005, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the Jackson, Mississippi RO.  A transcript of this proceeding has been associated with the claims file.

By a February 2010 decision, the Board denied the matter on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In November 2011, the Court issued a memorandum decision setting aside the February 2010 Board decision.  The matter returned to the Board in March 2013, when it was denied.  The Veteran appealed the decision to the Court.  In a April 2014 order, the Court vacated the March 2013 decision as it pertained to the denial of entitlement to chronic diarrhea and failure to adjudicate a claim for a medically unexplained chronic multi-symptom illness under 38 C.F.R. § 3.317(a)(2)(B)(3) (2014) and remanded the case to the Board for further proceedings consistent with an April 2014 Joint Motion for Partial Remand (JMR).  Additionally, the parties filed a Joint Motion to terminate the appeal (JMT) with respect to service connection for anal incontinence, according to which VA agreed to grant service connection.

In light of the foregoing, the issue has been characterized as indicated on the cover page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In advancing the terms of the April 2014 JMR, the Court found that the Board did not provide an adequate statement of reasons or bases to support its finding that the record contains clear and unmistakable evidence that any increase in the Veteran's diarrhea during service was a temporary flare-up and did not result in permanent aggravation beyond the natural progress of the disease.  Additionally, the Court suggested that aspects of the September 2012 Veterans Health Administration (VHA) opinion and the November 2012 addendum were inconsistent with other evidence of record.  The Court further noted that November 2012 raised the possibility that the Veteran's diarrhea may be secondary to his service-connected anal incontinence.  Lastly, the Court observed that although the Board properly found that the evidence of record did not establish that the Veteran's gastrointestinal symptoms qualified for a diagnosis of irritable bowel syndrome (IBS), the Board did not provide an adequate statement of reasons or bases to justify why service connection was not warranted for any other medically unexplained chronic multi-symptom illness under 38 C.F.R. § 3.317(a)(2)(B)(3) (2014).

The Court remanded the matter for the Board to provide adequate statements of the reasons and bases for finding that the Veteran's in-service diarrhea constituted a temporary flare-up, that the September 2012 VHA opinion and November 2012 addendum were adequate, and on whether the evidence established entitlement to service connection for a medically unexplained chronic multi-symptom illness other than IBS, as well as to consider entitlement to secondary service connection under 38 C.F.R. § 3.310(b), to include whether further development is necessary.

With respect to the September 2012 opinion and November 2012 addendum, both noted that the Veteran's lack of medication while deployed caused his diarrhea symptoms to significantly worsen but opined that it was a temporary flare-up.  See September 2012 Opinion, pp. 2-3; November 2012 Addendum, pg. 4.  However, VA treatment records from January 2004 indicate that the Veteran was maxed out on four medications for his diarrhea, but that his symptoms had not improved.  The January 2004 records suggest that the absence of medication may not have been the sole cause of the Veteran's increased symptomatology.  Additionally, the November 2012 addendum stated that while the Veteran's medical records showed an increase in the severity and change in nature of his symptoms upon his return from Kuwait, the post-cholecystectomy diarrhea did not exceed the natural progression of the disease.  The VHA examiner did not account for this apparent discrepancy.

Moreover, the Board notes that although the theory of entitlement to secondary service connection has been raised by evidence of record, the Veteran has not been provided VCAA notice as to secondary service connection and no development has been conducted.

Lastly, the Board notes that Persian Gulf Veterans can be eligible for service connection for undiagnosed illnesses under 38 C.F.R. § 3.317 (2014) if certain criteria are met.  The Veteran's DD-214 indicates he was deployed to Kuwait from May 30, 2003 to June 29, 2003.  A review of the record does not show that development has taken place on this theory of entitlement. 

With respect to undiagnosed illness claims, the Board notes that Congress authorized VA to compensate Persian Gulf veterans who suffer chronic disabilities resulting from undiagnosed illnesses that became manifest during active service in the Southwest Asia theater of operations or within a presumptive period thereafter, as determined by the Secretary.  VA has held that it would exceed the Secretary's statutory authority to compensate for aggravation of disabilities resulting from preexisting undiagnosed illnesses.  Furthermore, since the course of an undiagnosed illness cannot be predicted, it would be impossible to determine whether an increase in disability was due to the natural progress of the illness or to aggravation during service.  See Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 6660 (February 3, 1995).

In sum, the Board finds that the September 2012 opinion and November 2012 addendum do not provide enough information upon which the Board may render a decision.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VCAA notice for his claim for service connection for a gastrointestinal disability other than anal incontinence, on a secondary basis.

2.  After completing any other development deemed necessary, schedule the Veteran for an examination to determine the current nature and severity of his gastrointestinal disability.  The claims folder and a copy of this remand must be made available to the examiner, who should indicate on the examination report that the folder has been reviewed in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  The examiner is asked to provide an opinion on the following:

a.  Whether any of the Veteran's reported and objective signs and symptoms can be attributed to a known clinical diagnosis or represent the manifestation of a medically unexplained chronic multi-symptom illness, to include any functional gastrointestinal disorders.

b.  Identify any current diagnosable gastrointestinal conditions, other than anal incontinence.

c.  Whether any of the Veteran's current diagnosable conditions existed at the time of entry into active duty service on March 15, 2003?  If so, whether it is clear and unmistakable that any diagnosable condition was not aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

d.  If any of the Veteran's current diagnosable conditions did not exist at the time of his entry into active duty service, is it at least as likely as not (a probability of 50 percent or greater) that such conditions were incurred during such service, i.e., between March 15, 2003 and November 12, 2003?

e.  Whether it is at least as likely as not (a probability of 50 percent or greater) that any current diagnosable condition was caused by the Veteran's service-connected anal incontinence?

f.  Whether it is at least as likely as not (a probability of 50 percent or greater) that any current diagnosable condition was aggravated by the Veteran's service-connected anal incontinence.  Aggravation is a permanent worsening of the disability beyond its natural progression.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's diagnosed condition(s) found prior to aggravation; and (2) the increased manifestations that, in the examiner's opinion, are proximately due to the service-connected disability, to include anal incontinence.

g.  To the extent possible, address the apparent inconsistency between the September and November 2012 opinions and the treatment records immediately following service.  Specifically, the opinions found that because the Veteran was not on treatment during service (March to November 2003), his symptoms worsened, but the increase was just a temporary flare-up.  The treatment records in January 2004, however, show that although the Veteran was maxed out on four medications, his symptoms had not improved, and that the absence of mediation may not have been the sole cause of the increased symptomatology. In reaching the requested opinions, the examiner should consider the lay statements of the Veteran, his wife and daughter, and his service buddy.  See, e.g., July 2004 statements and August 2005 testimony of the Veteran and his daughter.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claim on appeal.  If the benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



